Title: To James Madison from Ezra Davis, November 1816
From: Davis, Ezra
To: Madison, James



November 1816

The undersigned memorialists, citizens of, the United States, in behalf, of themselves and others, respectfully represent;
That in the prosecution of their lawful concerns, they have sustained a pecuniary loss to a considerable amount, by the arrest, seisure, and actual confiscation of their property, by Henry Christophe, lately styled President, but now King of, Hayti, as fully and particularly appears, and is exemplified, by the inclosed papers Marked A. B. & C.
The printed paper marked A. shews, that American property was arrested, on the alleged ground, that the Haytian chiefs agent, in Baltimore, had defrauded him, and that ours was seized, because the Owners were Americans, and their property was in his power.
The paper marked B. shews the actual confiscation of our funds, by the King of Hayti, by his requiring the resident Merchants to pay therefrom 124.955 dollars and 19 Cents, into his Treasury.
The inclosed affidavit of Mr. Abel Marple, marked C. proves that the papers A & B. above referred to, are authentic, and that so far as the Mercantile house of which he was a partner were concerned in the transaction, the order B. was actually complied with, and their proportion paid into the Treasury, as required.
We also know, and the fact is susceptible of proof, that all the parties called upon, did, in like manner, pay their respective proportions of the sum required, and that the full sum of 124.955 dollars and 19 Cents, was paid into the Treasury of Christophe pursuant to, and in conformity with, the Order B.
On the fact, above detailed, but few remarks can be necessary; it is a clear, indisputable, and by the Haytian Government an admitted fact, that our property was confiscated, because it was American.
The confiscation has been made by Sovereign Authority, which we were not only unable, but unauthorised to resist.  The only legitimate resource left to us, through which redress can be expected, or indeed possibly obtained, is through the intervention of our own Government, to obtain which, is the object of your memorialists in submitting their grievances to the President of the United States.  We are aware, that it is not for your Memorialists to prescribe what measures ought to be pursued,  yet we beg leave respectfully to state, that in our opinion, if a remonstrance shall be made, and redress demanded, by authority of our Government, they will not be disregarded; which measures we flatter ourselves the President will deem it expedient to adopt, or in such other Manner endeavour to obtain redress, as on consideration may be deem’d most suitable to the occasion.

J W Simonton,Surviving partner of Simonton & Woode, owners of the Schr. Maria, Cap. Hardie & Cargo at Gonaives
Ezra Davis.John BanistreJohn W Quincy,for Self & other Owners of Brig Venus, Joshua Nash Master}C D HowellS P MontgomeryOwners of Schooner off ofie}J W Simontonowner of the Schr. Maria Cap. Hardie & Cargo at Cape Henry.}Jn. Randallowner of the part Cargo of Ship JohnWillm. GreethamAtty, & acting for the late firm of Greetham & DevereuxJabez Boothroyd,part owner &  agent, the Schooner Mariner & Cargo.}Geo. Burroughs Jnr.for self & agent for other owners cargo Sch. Betsey, Hull Master}Wm. Patterson & Sons,Owners of Schooner Nymph Captn. Caleb Cranston & her Cargo.
